DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Group II (i.e., claims 28-32 and 35 directed toward an antibody-conjugate) in the reply filed on July 5, 2017, is acknowledged.  Furthermore, Applicant’s election with traverse of Species A (i.e., a single and specific antibody-conjugate as trastuzumab-HC-L196N(-vc-PABA-maytansinoid)4 with two glycosylation sites, the linker-conjugate structure depicted in Fig. 14, and maytansine as the molecule of interest) in the reply filed on July 5, 2017, is acknowledged.  Please note that when the antibody is trastuzumab with two N-linked glycosylation sites where the sites are at position 196 and 297, is free of the prior art.  Thus, the search with respect to the position of the glycosylation sites is expanded as described below. 

Status of Claims
Claims 1-17 were originally filed on April 13, 2016. 
The amendment received on April 13, 2016, canceled claims 1-17; and added new claims 18-34.  The amendment received on July 5, 2017, and added new claim 35.  The amendment received on March 19, 2018, amended claims 18-20, 32, and 35.  The amendment received on January 18, 2019, amended claim 35.  The amendment received on November 25, 2020, amended claims 18-20, and 35; and added new claims 36-41.
Claims 18-41 are currently pending and claims 28-29, 31-32, 35-36, and 38-39 are under consideration as claims 17-27, 33-24, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 30 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being July 5, 2017.  
Please note that as further discussed in the rejection below, although, the antibody-conjugate produced by the process of claim 18 is encompassed by claim 28, the subject matter of claim 18 is not rejected.  Rather, the limitations of claim 18 that impart structure to the claimed antibody-conjugate of claim 28 are rejected below as being recited in claim 28 as product-by-process limitations.

Priority
The present application claims status as a 371 (National Stage) of PCT/NL2014/050716 filed October 14, 2014, and claims priority under 119(a)-(d) to European Application No. 14165575.3 filed on April 23, 2014 and European Application No. 13188592.3 filed on October 14, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Applications Nos. 14165575.3 and 13188592.3, which papers have been placed of record in the file.  Please note that the European applications are in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on November 30, 2020, is being considered by the examiner. 


Claim Interpretation
Please note that the Examiner is interpreting the scope of claim 28 where the antibody-conjugate is obtained by the process recited in claim 18.  An antibody-conjugate made by a certain process constitutes a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 18 do not aid in the patentability of the antibody-conjugate of claim 28.  All that a prior art reference needs to show is the product of the process, i.e., an antibody-conjugate wherein the antibody comprises at least two N-linked glycosylation sites where each site has a proximal N-linked GlcNAc residue and a monosaccharide derivative Su(A)x, and the antibody-conjugate comprises a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for a reference to teach that the specific process steps in order to achieve the structure of the antibody-conjugate.  It is sufficient for a reference to teach the claimed antibody-conjugate structure.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 28-29, 31-32, 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS Lin et al., Proc. Natl. Acad. Sci. USA 112:10611-10616 (2015) (cited in the IDS received on 11/29/19).  Please note that although the antibody-conjugate produced by the process steps of claim 18 are encompassed by claim 28, only the limitations recited in claim 18 that impart structure to the antibody-conjugate of claim 28 are rejected as being considered as product-by-process limitations encompassed by claim 28. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 28-29, 31, 35-36, and 38, with respect to an antibody-conjugate as recited in claims 28 and 35 wherein an IgG antibody comprises at least two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain as recited in claims 28-29 and 35-36, Alley et al. teaches antibody-drug conjugates including where the antibody-drug conjugate is trastuzumab-maytansine (See Alley article, pg. 529, col. 1, 1st paragraph; pg. 530, col. 1, 1st full paragraph; Table 2).  It is noted that trastuzumab is known to naturally contain an N-linked glycosylation site at position 297 as evidenced by Lin et al.  Lin et al. teaches that antibodies are heterogeneously glycosylated, and the glycosylation in the Fc region, specifically at position 297 (See Lin article, pg. 10611, col. 1, last paragraph; pg. 10612, col. 1, 1st full paragraph).  As such, the antibody utilized in the antibody-conjugate taught by Alley et al. contains an N-linked glycosylation site at position 297.  Moreover, the maytansine drug taught by Alley et al. constitutes a molecule of interest D that is conjugated to trastuzumab via a linker L as depicted in Figure 2 thereby satisfying the claim limitations with respect to where an antibody is conjugated to a molecule of interest D via a linker L as recited in claims 28-29 and 35-36, and with respect to where the molecule of interest is an active substance as recited in claim 31 and 38. 
	With respect to where a second N-linked glycosylation site is added to trastuzumab located at position 164 where glycine is substituted to serine, i.e., G164S, thereby resulting in two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain, Qu et  al. designed Asn-linked oligosaccharide moieties in order to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates (See Qu article, abstract).  One of these Asn-linked oligosaccharide moieties included a substitution at position 164 where serine was substituted for glycine, HCN1 (See Qu article, st paragraph).  Thus, the teachings of Qu provide a motivation to have add an N-linked glycosylation site to an antibody by substituting the residue at position 164.  

	For claims 28 and 35, with respect to where a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups where Su is acetylgalactosamine, the connecting group is a reaction product of an azido group and an alkynyl group, and x is 1, Wang et al. teaches synthesizing a glycopeptide or glycoprotein wherein a desired sugar chain is added to a GlcNAc-protein by transglycosylation to form any desired glycopeptide or glycoprotein with specific sugar chains of choice (See Wang specification, paragraph [0013]).  Plus, Wang et al. teaches that the synthesis and remodeling of therapeutic glycopeptide or glycoprotein drugs such as therapeutic antibodies allows for prolonged half-life time in vivo, less immunogenicity, enhanced in vivo activity, and use in targeting and drug delivery (See Wang specification, paragraph [0013]).  
Wang et al. also teaches that an intact oligosaccharide sugar chain is transferred from a pre-assembled sugar oxazoline to an N-acetylglucosamine (GlcNAc)-containing peptide or protein (See Wang specification, paragraph [0015]).  Moreover, Wang et al. teaches a chemoenzymatic method for preparing a homogeneous glycopeptide or glycoprotein by (a) providing an acceptor glycopeptide or glycoprotein comprising a GlcNAc containing peptide or protein, and (b) reacting the acceptor glycopeptide or glycoprotein with a donor substrate in the presence of an endoglycosidase where the donor substrate comprises a predetermined oligosaccharide component with a defined number and type of sugar residues and specific linkage types (See Wang specification, paragraph [0018]).  Wang et al. further teaches a method of remodeling a glycopeptide with an oligo saccharide having a predetermined oligosaccharide component with a defined number and type of sugar residues with specific linkage types such as a disaccharide by (a) providing a peptide substrate comprising at least two GlcNAc residues, (b) treating the peptide substrate with an endo-enzyme to hydrolyze the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety, and (c) attaching the oligosaccharide to single GlcNAc moiety in the presence of an endoglycosidase thereby adding a predetermined the oligosaccharide component (See Wang specification, paragraph [0019], [0020], [0026], [0086], [0088]).  As such, the cleavage of the bond between two GlcNAc residues 
Additionally, Wang et al. defines “sugar” as an oxidized or unoxidized carbohydrate-containing molecule including a monosaccharide, disaccharide, etc., and including N-acetylglucosamine, N-acetylgalactosamine, etc. (See Wang specification, paragraph [0047]).  The method may further incorporate a functional component by selective ligation reaction to yield a functionalized antibody (See Wang specification, paragraph [0089]).  The functionalized antibody can be functionalized with alpha-Gal (See Wang specification, paragraph [0089]).  As an example, a GlcNAc-protein is enzymatically converted in reaction with a core pentasaccharide oxazoline to form an intermediate glycoprotein (See Wang specification, paragraph [0095]).  The intermediate glycoprotein is then catalytically reacted in a click chemistry cycloaddition reaction of the azide functionality of the glycoprotein with an alkyne bearing the functional moiety X of interest (See Wang specification, paragraph [0095]).  X can be any functional moiety including antigens such as alpha-Gal oligosaccharide (See Wang specification, paragraph [0095]).  The azido and alkyne functional groups can be switched in the respective ligation components and the glycoprotein can be functionalized with an alkynyl functionality and reacted with an azide-functionalized compound include the moiety of interest (See Wang specification, paragraph [0095]).  As such, the single GlcNAc residue is derivatized with one or more than one N-glycan where the N-glycan can be alpha-Gal (i.e., galactose) and the galactose is functionalized with an azido group.  Thus, given that Wang teaches that in the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycans and teaches utilizing a chemical/chemoenzymatic synthesis in order to overcome the problem of glycopeptide or glycoprotein heterogeneity, Wang suggests where Su is galactose and the connecting group is a reaction product of an azido group and an alkynyl group and where x is 1 or more thereby satisfying the claim limitations as recited in claims 28 and 35.

	For claim 28, with respect to where the linker-conjugate comprises a functional group B which is capable of reacting with a functional group A on the GlcNAc-Su(A)x substituent, Alley et al. teaches that 

For claim 28, with respect to where the antibody-conjugate is prepared by the process recited in claim 18, regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 18 do not aid in the patentability of the antibody-conjugate of claim 28.  All that a combination of references need to show is the product of the process, i.e., an antibody-conjugate wherein the antibody comprises at least two N-linked glycosylation sites where each site has a proximal N-linked GlcNAc residue and a monosaccharide derivative Su(A)x, and the antibody-conjugate comprises a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for a combination of references to teach that the specific process steps in order to achieve the structure of the antibody-conjugate.  It is sufficient for a combination of references to teach the claimed antibody-conjugate structure.

	For claims 32 and 39, with respect to a medicament comprising an antibody-conjugate according to claim 28 and a pharmaceutically acceptable excipient, Alley et al. teaches that trastuzumab-DM1 (maytansine) is in late-stage clinical trials for the treatment of metastatic breast cancer where the antibody-conjugate is dosed every 3 weeks at a dosage of 3.6 mg/kg (See Alley article, pg. 534, col. 2, last paragraph).  Since the antibody-conjugate taught by Alley et al. is used to treat metastatic breast cancer, it would necessarily follow that the antibody-conjugate is a medicament.  
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
	Alley et al. does not expressly teach an antibody-conjugate wherein the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain as recited in claims 28-29 and 35-36.  However, the teachings Qu et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Alley et al. does not expressly teach where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc that is derivatized with Su(A)x where Su is galactose, A is an azido group and x is 1 as recited in claim 28 or where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups which are conjugated to a molecule of interest D via linker L wherein Su is a monosaccharide, x is 1, and the connecting group is the reaction product of an azido group and an alkynyl group as recited in instant claim 35.  However, the teachings of Wang et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Alley et al. does not expressly teach a medicament comprising an antibody-conjugate according to claim 28 or 35 and a pharmaceutically acceptable excipient as recited in claims 32 and 39.  However, the teachings of Alley et al. cure this deficiency by constituting the use of known technique to improve KSR.  

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to an antibody-conjugate wherein the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain as recited in claims 28-29, and 35-36, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Alley et al. and utilize an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain thereby improving the efficiency of site-specific conjugation of chelates and drugs to antibodies and minimizing the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  An ordinary skilled artisan would have been motivated to follow Alley’s teachings as modified by Qu et al., because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates, and therefore, utilizing the suggestion of Qu et al. to yield predictable results (i.e., utilizing an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites, one at the naturally occurring asparagine residue at position 297 and another resulting from the substitution at position 164, on the combination of a single heavy chain and single light chain) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain wherein one site is located at the naturally occurring asparagine residue at position 297 and the other site results from the substitution of the glycine residue at position 164 to serine because substituting the glycine residue at position 164 to serine constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc that is derivatized with Su(A)x where Su is galactose, A is an azido group and x is 1 as recited in claim 28; or where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups which are conjugated to a molecule of interest D via linker L wherein Su is a monosaccharide, x is 1, and the connecting group is the reaction product of an azido group and an alkynyl group as recited in instant claim 35, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Alley et al. and utilize an antibody-conjugate wherein the IgG antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 thereby resulting in an antibody with prolonged half-life time in vivo, less immunogenicity, enhanced in vivo activity, and use in targeting and drug delivery.  An ordinary skilled artisan would have been motivated to follow Alley’s teachings as modified by Wang et al., because remodeling antibodies by adding a predetermined oligosaccharide component with a defined number and type of sugar residues and specific linkage types to a single GlcNAc residue such as alpha-galactose functionalized with the reaction product of an azido group and an alkynyl group was known to prolong half-life time in vivo, reduce immunogenicity, enhance in vivo activity, and use in targeting and drug delivery, and therefore, utilizing the suggestion of Wang et al. to yield predictable results (i.e., utilizing an antibody-conjugate wherein the modified antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 thereby resulting in an antibody with prolonged half-life time in vivo, less immunogenicity, enhanced in vivo activity, and use in targeting and drug delivery) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an antibody-conjugate wherein the modified antibody a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 because modifying a GlcNAc residue with Su(A)x constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the KSR.

With respect to where a medicament comprising an antibody-conjugate according to claim 28 and a pharmaceutically acceptable excipient as recited in claims 32 and 39, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to follow the teachings of Alley et al. and formulate an antibody-conjugate with a pharmaceutically acceptable excipient in order to administer the antibody-conjugate to a patient thereby treating metastatic breast cancer.  An ordinary skilled artisan would have been motivated to follow Alley’s teachings as modified by Alley et al., because formulating antibody-drug conjugates with a pharmaceutically acceptable excipient to form a medicament is a known technique in order to treat a metastatic breast cancer in a patient, and therefore, utilizing a well-known technique to yield predictable results (i.e., formulating an antibody-conjugate with a pharmaceutically acceptable excipient) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to formulate an antibody-conjugate with a pharmaceutically acceptable excipient in order to administer the antibody-conjugate to a patient because formulating antibody-conjugates in a pharmaceutically acceptable excipient constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicant’s contend that the claimed invention is not rendered obvious by the combination of references (1) for the reasons argued in Applicant’s Responses received on 1/18/19 and 11/29/19 in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide (See Applicant’s Response received on 11/25/20, pg. 11); and (3) many of the ADCs of the present technology also demonstrate increased stability due to reduced aggregation and reduced susceptibility to hydrolysis or other degradation pathways (See Applicant’s Response received on 11/25/20, pg. 11). 

Response to Arguments
Applicant's arguments filed 11/25/20 for claims 28-29, 31-32, and 35-36 and 38-39 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.  
In response to Applicant’s first argument, i.e., for the reasons argued in Applicant’s Responses received on 1/18/19 and 11/29/19 including the combination of references fail to teach or suggest the claimed antibody-conjugate and there is no conclusion possible other than that the antibody-conjugates according to the claimed technology outperforms the prior art conjugates as taught by Wang and Alley, in terms of cytotoxicity towards tumor cells and tolerability towards non-tumorous cells, it is found unpersuasive.  Applicant’s attention is directed to the “Response to Arguments” section in the Action mailed on 6/26/20 to the responses to these arguments.  The Response to these previous arguments will not be reiterated herewith.  However, importantly, Applicant’s attention is directed to discussion of instant Figures 23-25, which do not demonstrate that the instantly claimed ADCs exhibit superior functional 
	Additionally, it is noted that the Wang reference expressly discusses the benefits of having a homogenous glycopeptide or glycoprotein.  Wang expressly teaches that the invention addresses the challenge of assembling homogeneous glycopeptides and glycoproteins themselves by chemical/chemoenzymatic synthesis (See Wang specification, paragraph [0074]).  The invention utilizes endo-β-N-acetylglycosaminidase (ENGase)-catalyzed oligosaccharide transfer for glycopeptides or glycoprotein synthesis to enable the attachment of a large oligosaccharide to a pre-assembled, unprotected GlcNAc-peptide-protein in a single step in a region- and stereospecific manner (See Wang specification, paragraph [0074]).  Thus, the invention reflects the discovery that modified sugar chains with tags can be correspondingly transferred thereby enabling the preparation of homogeneous glycoproteins in which additional functional components such as toxins and antigens can be attached for various applications (See Wang specification, paragraph [0076]).  This capability facilitates the production of new and improved therapeutics for a wide variety of treatment indications (See Wang specification, paragraph [0082]).  Therefore, the Wang reference recognizes and addresses the advantages of utilizing homogeneous antibody-conjugates.  
In response to Applicant’s second argument, i.e., Wang et al. teaches where Su is an oligosaccharide and not a monosaccharide where the distance between the antibody and the bonded molecule of interest is shorter, and thus, the molecule of interest, which is typically hydrophobic, is better shielded by the antibody thereby translating into a positive effect on the in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide, it is found unpersuasive.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  As an initial matter, it is noted that the instantly claimed molecule of interest is not limited to hydrophobic toxins.  As such, any particular advantage that may arise when the molecule of interest is a hydrophobic toxin, is not commensurate in scope with the instantly claimed invention.  Moreover, it is noted that the instant specification does not provide any data demonstrating that the length of the Su component unexpectedly results into a positive effect on the in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide.  Rather, the instant specification only makes a conclusory statement that the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide (See instant specification, pg. 84, 1st full paragraph).  As such, without evidence demonstrating these alleged unexpectedly improved properties of the claimed ADCs, a prima facie case of obviousness remains.  
Additionally, as discussed in the Action mailed on 11/25/20, it is noted that the Wang reference expressly teaches that in the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycans (See Wang specification, paragraph [0098]).  As evidenced by Thermo Scientific, a glycan is defined as a generic term for any sugar or assembly of sugars, in free form or attached to other molecules such as proteins and lipids (See Thermo Scientific, “Guide to Glycan Analysis”, available online at http://tools.thermofisher.com/content/sfs/brochures/BR63722_Glycans_0713S_medium.pdf, 12 pages (2013) at pg. 3, definitions at bottom of page), (cited in the Action mailed on 11/25/20).  Moreover, Thermo Scientific defines a monosaccharide as the simplest form of a glycan (See Thermo Scientific article, pg. 3, definitions at bottom of page).  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As such, although Wang does not teach a specific embodiment of a single N-glycan (i.e., monosaccharide) being conjugated to the proximal GlcNAc group but rather embodiments where an oligosaccharide is conjugated to the proximal GlcNAc, it is incorrect to understand that Wang is exclusively directed to oligosaccharide conjugation.  Furthermore, it is noted that Wang seeks to address the recurring problem of glycopeptide or glycoprotein heterogeneity by using chemical/chemoenzymatic synthesis (See discussion in response to Applicant’s first argument).  Thus, when considering Wang as a whole, it is clear that Wang encompasses the conjugation of a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group.
However, assuming arguendo, that Wang does not suggest conjugating a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group, applicants have not shown criticality of conjugating a single N-glycan as opposed to an oligosaccharide in order to attach a diagnostic and/or therapeutic agent to the antibody.  As such, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to adjust the saccharide moiety conjugated to the proximal GlcNAc moiety in view of the Wang reference, which teaches that is advantageous to modify the N-glycan profile in order to control the glycan profile and achieve an homogeneous glycan profile thereby attaching a diagnostic and/or therapeutic agent to the antibody.  In this situation, the difference between Wang and the instantly claimed invention is utilizing a monosaccharide instead of an oligosaccharide to attach a diagnostic and/or therapeutic agent to the antibody; in other words, a monosaccharide instead of an oligosaccharide, e.g., two saccharides, as part of a linker between an antibody and a diagnostic/therapeutic agent.  In light of the teachings of Wang, it would have been obvious to a person of ordinary skill in the art to adjust the homogeneous glycan profile since it is well established that achieving a homogeneous N-glycan profile is desirable.  It is sufficient if a reference compound is so closely related to the claimed compound that a chemist would find the difference an obvious variation; thus, claims are refused where the difference is primarily one which exists between a secondary and a tertiary amine.  Ex parte Bluestone, 135 USPQ 199 (1961).  The motivation to arrive at the instantly claimed structure derives from the expectation that structurally similar glycan profiles (i.e., glycan profiles being homogeneous irrespective of the specific glycan profile) would possess similar activity and similar biological effect for providing flexible, but 
In response to Applicant’s third argument, i.e.,  many of the ADCs of the present technology also demonstrate increased stability due to reduced aggregation and reduced susceptibility to hydrolysis or other degradation pathways, it is found unpersuasive.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
In the instant case, the instant specification discusses the stability of the instantly claimed ADCs.  First, the improved stability of the ADCs is due to the straightforward and generally applicable process of utilizing one of the instantly claimed “A groups” such as an azido group to conjugate the molecule of interest to the antibody (See instant specification, pg. 11, 2nd paragraph).  Second, the instant specification teaches that another advantage of the invention of having an ADC with a DAR = 4 (or higher) with the hydrophobic toxins at remove sites on the mAb, is that the tendency to aggregate for such ADCs may be smaller than in case payloads are in close proximity, which may lead to enhanced lipophilic interaction of the toxins (See instant specification, pg. 12, last paragraph).  Hence, the stability of an ADC with payloads at remote sites will be higher (See instant specification, pg. 12, last paragraph).  Last, the instant specification teaches that the properties of an ADC according to the invention may be 5modulated by designing, expressing, and processing into antibody-drug conjugates the monoclonal antibodies with different glycosylation profiles (See instant specification, pg. 84, second paragraph).  The properties that may be modulated are e.g. anti-tumor activity, the maximum tolerated dose, pharmacokinetics such as plasma clearance, therapeutic index, both in terms of efficacy and toxicity, 
Regarding the utilization of the instantly claimed “A group” in order to conjugate the antibody to the molecule of interest, as discussed in the rejection above, Wang et al. expressly teaches the use of an azido group in order to conjugate an antibody to a molecule of interest in order to form an ADC.  As such, an ordinary skilled artisan would be well-versed in the straightforward and generally applicable process of conjugating an antibody to a molecule of interest utilizing an azido group.  Thus, the alleged unexpected improved stability due to the utilization of the instantly claimed “A group” is actually expected. 
Regarding the improved stability due to reduced aggregation, the instant specification expressly teaches that it is known to someone skilled in the art that ADCs with a higher DAR (drug-antibody ratio) (4 and up) are particularly useful for antigens that have relatively low copy numbers (See instant specification, pg. 12, 1st paragraph).  As such, such improved stability would be expected, not unexpected.  However, assuming arguendo that such improved stability is unexpected, it is noted that the instantly claimed molecule of interest is not limited to hydrophobic toxins.  As such, any particular advantage that may arise when the molecule of interest is a hydrophobic toxin, is not commensurate in scope with the instantly claimed invention of any molecule of interest.  Furthermore, the instant specification teaches that the tendency to aggregate may be smaller than in case payloads are in close proximity, which may lead to enhanced lipophilic interaction of the toxins.  The suggestion that such an advantage may result cannot constitute that the instantly claimed invention exhibits an unexpected property.  If such property is unexpected, then the evidence demonstrating the improved stability should be provided.  Thus, the alleged unexpected improved stability due to reduced aggregation does not overcome a prima facie case of obviousness. 
Regarding the improved stability of the attachment of the drug, as discussed in the rejection above, Wang et al. expressly teaches the use of an azido group in order to conjugate an antibody to a molecule of interest in order to form an ADC.  As such, an ordinary skilled artisan would be well-versed in the straightforward and generally applicable process of conjugating an antibody to a molecule of interest utilizing an azido group.  However, assuming arguendo that such improved stability is unexpected, it is noted that the data provided in the instant specification fails to demonstrate the alleged improved stability.  may be modulated are e.g.,... stability of the attachment of the drug.  The suggestion that such an advantage may result cannot constitute that the instantly claimed invention exhibits an unexpected property.  If such property is unexpected, then the evidence demonstrating the improved stability should be provided.  Thus, the alleged unexpected improved stability does not overcome a prima facie case of obviousness.
Accordingly, the rejection of claims 28-29, 31-32, 35-36, and 38-39 as being unpatentable under 35 USC 103(a) is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 28-29, 31-32, 35-36, and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 24, and 26-36 of copending Application No. 15/029,198 (Van Delft et al. (I) U.S. Publication No. 2016/0257764 A1) (cited in the IDS received on 11/29/19).  Although the claims at issue are not identical, they are not patentably distinct from each other because Van Delft et al. (I) claims:
16. (Previously Presented) A process for the preparation of a modified antibody, comprising: attaching a monosaccharide derivative Su(A)x to a proximal N-linked GlcNAc-residue, in the presence of a catalyst selected from the group consisting of beta(1,4)-galactosyltransferases, beta(1, 3 )-N-galactosyl transferases, beta(1,4)-galactosyltransferases comprising a mutant catalytic domain and beta(l,3)-N-galactosyltransferases comprising a mutant catalytic domain; wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is selected from the group consisting of an azido group; a keto group, an alkynyl group, a thiol group or a precursor thereof, a halogen, a sulfonyloxy group, a halogenated acetamido group, a mercaptoacetamido group and a sulfonylated hydroxyacetamido group;

the proximal N-linked GlcNAc-residue is attached to the N-linked glycosylation site of an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain,
the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart; and
the proximal N-linked GlcNAc-residue is optionally fucosylated.
20. (Previously Presented) An IgG antibody according to the formula (140):

    PNG
    media_image1.png
    95
    397
    media_image1.png
    Greyscale

wherein: Ab represents the IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain, wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart, wherein a proximal N-linked GlcNAc-Su(A)x-substituent is attached to the antibody, wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is an azido group and b is 0 or 1.
24. (Previously Presented) A process for the preparation of an antibody-conjugate, comprising: reacting a modified antibody according to claim 20 with a linker-conjugate comprising a functional group B and one or more molecules of interest, wherein the functional group B is capable of reacting with a functional group A on a glycan of the modified glycoprotein, and wherein functional group A is as defined in claim 16.
26. (Previously Presented) An antibody-conjugate obtainable by the process according to claim 24.

As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Delft et al. (I).  Moreover, although the presently claimed antibody-conjugate includes at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain, it is noted that the IgG antibody claimed by Van Delft et al. (I) "comprises" one N-linked glycosylation site.  By utilizing the transitional word, "comprising", allows for additional components to the claimed IgG antibody thereby encompassing the IgG antibody comprising at least two glycosylation sites.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 28-29, 31-32, 35-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-63, 65-66, 100, 110-121, 123-138 of U.S. Patent No. 10,745,488 B2 (Van Delft et al. (II)) (cited in the IDS received on 11/29/19) (previously provisionally rejected as U.S. Publication No. 2015/0258210 A1) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16).  
U.S. Patent No. 10,745,488 B2: Van Delft et al. (II) claims an antibody-conjugate prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 and the modified antibody is reacting with a linker-conjugate comprising an alkynyl group (See claims 1-2, 13, and 26-27).  Moreover, Van Delft et al. (II) claims where the structure of the linker-conjugate is encompassed by the structure of instant formula (157) (See claims 3-12, 14-25, and 28-35).  The instant claims are directed to an antibody-conjugate that is prepared by a process resulting in a species of antibody-conjugates containing an azido-cycloalkyne linkage.  
However, the ‘808 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and .

Claims 28-29, 31-32, 35-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,504,758 B2 (Van Delft et al (III)) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16).
U.S. Patent No. 9,504,758 B2: Van Delft et al. (III) claims an antibody-conjugate according to formula (21) that is prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 (See claims 1-20).  Notably, Van Delft et al. (III)’s antibody-conjugate of formula (21) is encompassed by instantly claimed formula (156) (note: instant R1 is linked together to form an annelated cycloalkyl group and Z is CH2 and is 4 (i.e., to form a cyclooctanyl group). 
However, the ‘758 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  Therefore, the ‘758 claimed invention is not patently distinct from the instantly claimed invention.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejection be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 11/25/20, pg. 12).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable in acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654